Case 1:19-cv-00451-CL   Document 29-1   Filed 08/16/19   Page 1 of 20




                EXHIBIT A
       Case 1:19-cv-00451-CL        Document 29-1      Filed 08/16/19   Page 2 of 20




Jay D. Weiner, #182247
jweiner@rosettelaw.com
Rosette, LLP
1415 L St. Suite 450
Sacramento, CA 95814
 (916) 353-1084

Attorney for Intervenor The Klamath Tribes




                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                    MEDFORD DIVISION


 KLAMATH IRRIGATION DISTRICT,                     Case No.: 1:19-cv-00451-CL (lead)
                                                  Case No.: 1:10-cv-00531-CL
                            Plaintiff,

 v.

 UNITED STATES BUREAU OF                          THE KLAMATH TRIBES’ MOTION TO
 RECLAMATION; DAVID                               DISMISS FOR FAILURE TO JOIN A
 BERNHARDT, Acting Secretary of the               PARTY UNDER RULE 19
 Interior, in his official capacity; BRENDA
 BURMAN, Commissioner of the Bureau               Request for Oral Argument
 of Reclamation, in her official capacity;
 ERNEST CONANT, Director of the
 Mid-Pacific Region, Bureau of Reclamation,
 in his official capacity; and JEFFREY
 NETTLETON, in his official
 capacity as Area Manager for the
 Klamath Area Reclamation Office,

                            Defendants

 SHASTA VIEW IRRIGATION DISTRICT,
 KLAMATH DRAINAGE DISTRICT, VAN
 BRIMMER DITCH COMPANY,
 TULELAKE IRRIGATION DISTRICT,
 KLAMATH WATER USERS

Klamath Tribes’ Motion to Dismiss             1
          Case 1:19-cv-00451-CL         Document 29-1      Filed 08/16/19     Page 3 of 20




    ASSOCIATION, BEN DUVAL, and ROB
    UNRUH,

                                Plaintiffs,

    v.

    UNITED STATES BUREAU OF
    RECLAMATION; ERNEST CONANT, in his
    official capacity as the Regional Director of
    the Mid-Pacific Region of the United States
    Bureau of Reclamation; JEFFREY
    NETTLETON, in his official capacity as the
    Area Manager of the Klamath Basin Area
    Office of the United States Bureau of
    Reclamation,

                               Defendants

                       CERTIFICATE OF COMPLIANCE WITH LR 7-1

          Undersigned counsel certifies that the parties have made a good faith effort through

telephone conference to resolve the issues herein but were unable to resolve the issues. The

undersigned is informed that all parties presently take no position on this motion pending their

review of it.

                                      MOTION TO DISMISS

          Expressly reserving its sovereign immunity, the Klamath Tribes (the “Tribes”) move,

pursuant to Fed. R. Civ. P. 12(b)(7), for an order, as Fed. R. Civ. P. 19 (“Rule 19”) requires,

dismissing both complaints in this consolidated action1 for failure and inability to join the Tribes.

The Tribes are a required party for three reasons. First, resolution of plaintiffs’ claims may

impair or impede the Tribes’ ability to protect their rights to water and fish in Upper Klamath

Lake (“UKL”). Second, the Tribes’ absence may leave the Bureau of Reclamation



1Case Nos. 19-cv-00451-CL and 19-cv-00531-CL were consolidated pursuant to joint motion.
Dkt. #17.
Klamath Tribes’ Motion to Dismiss                   2
         Case 1:19-cv-00451-CL         Document 29-1        Filed 08/16/19      Page 4 of 20




(“Reclamation”) subject to an order by this court that is inconsistent with its obligations under

the Endangered Species Act (“ESA”) and its trust responsibility to protect the Tribes’ treaty-

based rights to water and fish. Third, for the foregoing reasons, the Tribes’ absence prevents this

court from according complete relief between the existing parties. The Tribes may not be joined

because of their sovereign immunity, which they have not waived and do not waive here, and

which Congress has not expressly abrogated. As this action may not proceed in equity and good

conscience without the Tribes, this court should dismiss it. The Tribes also seek dismissal

pursuant to Fed. R. Civ. P. 12(b)(7) and 19 for failure to join the Hoopa Valley Tribe or the

Yurok Tribe, who are also indispensable parties.2 This motion is based on the court file; the

declaration of the Klamath Tribes Chairman, Donald C. Gentry; and the accompanying

memorandum.

                     MEMORANDUM OF POINTS AND AUTHORITIES

    I.      INTRODUCTION

         The Tribes have cultural, spiritual, historical, and economic connections to the waters of

the Klamath Basin and its fish, including those in UKL, dating back to time immemorial. The

Tribes’ treaty protects their interest in the waters of the Klamath Basin and its fish. In this action,

plaintiffs seek an order from this court that would prevent the Bureau of Reclamation

(“Reclamation”) from managing the river and UKL in a way that would satisfy the Tribes’

treaty-protected water and fishing rights or from protecting certain endangered fish. Because of

the significant and adverse effects such an order would have on the Tribes’ ability to protect their

interests, the risk of inconsistent obligations such an order could pose for Reclamation, and the



2The Tribes join, and incorporate by reference, arguments in support of dismissal made in
motions filed by the Hoopa Valley Tribe.

Klamath Tribes’ Motion to Dismiss                  3
            Case 1:19-cv-00451-CL        Document 29-1       Filed 08/16/19     Page 5 of 20




court’s inability to accord complete relief to the parties in the Tribes’ absence, the Tribes are a

required party to this action. However, because the Tribes have not waived their sovereign

immunity from suit, and do not do so here, the court cannot order the Tribes to be joined and

should instead dismiss the consolidated cases with prejudice.

      II.      STATEMENT OF FACTS3

               A. The Tribe’s Rights and Interests in the Klamath River

            Since time immemorial, the Klamath Tribes and their members have used, and continue

to use, the resources of the Klamath Basin in what is now the states of both Oregon and

California for subsistence, cultural, ceremonial, religious, and commercial purposes. Declaration

of Donald C. Gentry in Support of the Klamath Tribes’ Motion to Intervene and Motion to

Dismiss (“Gentry Decl.”) ¶ 3. C’waam (Lost River sucker or Deltistes luxatus) and Koptu

(shortnose sucker or Chasmistes brevirostris) have played a particularly central role in the

Tribes’ cultural and spiritual practices, and they were once the Tribes’ most important food-fish.

Id. ¶ 4; Klamath Tribes v. United States Bureau of Reclamation, No. 18-CV-03078-WHO, 2018

WL 3570865, at *1 (N.D. Cal. July 25, 2018) (C’waam and Koptu are “revered by the Klamath

Tribes for their cultural, spiritual, and economic significance.”).

            In 1864, the United States and the Tribes entered into a treaty whereby the Tribes ceded

their interests in millions of acres of land and retained a reservation of approximately 800,000

acres, along with “the exclusive right of taking fish in the streams and lakes, included in said

reservation, and of gathering edible roots, seeds, and berries within its limits.” Treaty between

the United States and the Klamath and Moadoc Tribes and Yahooskin Bank of Snake Indians,

October 14, 1864, 16 Stat. 707. The Ninth Circuit has recognized that the Tribes’ treaty fishing



3   This Statement of Facts is identical to Section II.A-C in the Tribes’ Motion to Intervene.
Klamath Tribes’ Motion to Dismiss                   4
       Case 1:19-cv-00451-CL         Document 29-1       Filed 08/16/19     Page 6 of 20




rights include “the right to prevent other appropriators from depleting the streams waters below a

protected level.” United States v. Adair, 723 F.2d 1394, 1411 (9th Cir. 1983).

       In 1975, the State of Oregon initiated the Klamath Basin Adjudication which led to a

quantification of the Tribes’ rights in the waters of the Klamath Basin. See Klamath Irrigation

District (“KID”)’s Am. Compl., Dkt. #4 at 9:32. In February 2014, the Oregon Water Resources

Department filed its Amended and Corrected Findings of Fact and Final Order of Determination

(“ACFFOD”) with the Klamath County Circuit Court setting forth the attributes of the Tribes’

water rights. Under Oregon law, the ACFFOD is in “full force and effect” unless and until its

operation is stayed. ORS 539.130(4). Among other things, the ACFFOD recognizes the Tribes’

instream rights to water in UKL to accommodate its treaty fishing rights. See Dkt. #4 at 12:42(f)

(citing ACFFOD 04941).

           B. The Klamath Irrigation Project

       Pursuant to the Act of February 9, 1905, ch. 567, 33 Stat. 714, and under the authority of

the Reclamation Act of 1902, 43 U.S.C. §§ 372 et seq., Congress authorized the construction and

development of the Klamath Irrigation Project (the “Project”) in and around the Klamath Tribes’

ancestral homelands and waters. Gentry Decl. ¶ 5.

       Over the ensuing century, the Project’s infrastructure and operations have modified the

hydrology and water quality of UKL and the entire Klamath River Basin through the storage,

diversion, and conveyance of water for agricultural, municipal, and hydroelectric purposes

throughout what is now southern Oregon and northern California. See United States Fish and

Wildlife Service Biological Opinion on the Effects of Proposed Klamath Project Operations from

April 1, 2019, through March 31, 2024 on the Lost River Sucker and the Shortnose Sucker




Klamath Tribes’ Motion to Dismiss               5
       Case 1:19-cv-00451-CL          Document 29-1       Filed 08/16/19     Page 7 of 20




(“2019 BiOp”) §§ 2.1, 4.3.3.4 These changes have had devasting impacts on many Klamath

Basin species, including the C’waam and Koptu who are now critically endangered. Id. at § 6.4.

The Project features several major dams, including the Link River Dam at the outlet of UKL, by

which Reclamation manages UKL’s elevation. Id. at § 2.1, 4.3.3.

       The Tribes have challenged Reclamation’s management of the Project for its failure to

protect the C’waam and Koptu, both under the 2019 BiOp and its precursor. Gentry Decl., Ex. A

(Letter from Donald C. Gentry, Chairman of the Klamath Tribes, to Jeff Nettleton, U.S. Bureau

of Reclamation, regarding Comments of the Klamath Tribes on Reclamation’s November 1,

2018 Proposed Action Summary (Nov. 30, 2018)); Id. Ex. B (Letter from Donald C. Gentry,

Chairman of the Klamath Tribes, to Jeff Nettleton, U.S. Bureau of Reclamation, regarding

Comments of the Klamath Tribes on Reclamation’s December 12, 2018 Draft Proposed Action

Chapter of the Biological Assessment (Dec. 16, 2019)); Klamath Tribes v. Reclamation, No. 18-

CV-03078-WHO, 2018 WL 3570865 (N.D. Cal. July 25, 2018).

           C. Plaintiff’s Claims

       Plaintiffs Shasta View Irrigation District, Klamath Drainage District, Van Brimmer Ditch

Company, Tulelake Irrigation District, Klamath Water Users Association, Ben Duval, and Rob

Unruh, (collectively “Plaintiff Water Users”) and plaintiff Klamath Irrigation District (“KID”)

seek remedies which would irreversibly and materially impair the Tribes’ treaty-based rights in

the waters and species of the Klamath Basin. Plaintiff Water Users ask for a declaration and

permanent injunction that Reclamation “may not operate or direct Klamath Project operations . .

. for purposes other than irrigation, livestock, and domestic use,” or in any other manner that




4The 2019 BiOp is available at https://www.fws.gov/cno/pdf/BiOps/FWS-BiOp-Klamath-
Project-Operation-VI508.pdf
Klamath Tribes’ Motion to Dismiss                6
           Case 1:19-cv-00451-CL         Document 29-1        Filed 08/16/19      Page 8 of 20




“curtails or limits the supply of state water rights.” Plaintiff Water Users Am. Compl., Dkt. #19

at 32:5. Similarly, KID alleges that “the Reclamation Act prohibits Reclamation from interfering

with vested rights established under state law,” Dkt. #4 at 15:49, and asks this court to enjoin

Reclamation “from using water stored in UKL reservoir for instream purposes during KID’s

irrigation season.” Id. 18-19:68. KID also claims that Reclamation “may not divest KID and its

landowners of their . . . water rights . . . without first purchasing or condemning ‘under judicial

process’ those same rights[.]” Id. 20:71.

    III.      ARGUMENT

              A. Legal Standard

           A party may move to dismiss a complaint for “failure to join a party under Rule 19.” Fed.

R. Civ. P. 12(b)(7). “Rule 19 is designed to protect the interests of absent parties, as well as those

ordered before the court, from multiple litigation, inconsistent judicial determinations or the

impairment of interests or rights.” CP Nat'l Corp. v. Bonneville Power Admin., 928 F.2d 905,

911 (9th Cir. 1991). The inquiry is fact-specific and practical. N. Alaska Envtl. Ctr. v. Hodel, 803

F.2d 466, 468 (9th Cir.1986); Camacho v. Major League Baseball, 297 F.R.D. 457, 460–61

(S.D.Cal.2013). For this reason, it may be necessary to review evidence beyond the pleadings.

Camacho, 297 F.R.D. at 461 (quoting McShan v. Sherrill, 283 F.2d 462, 464 (9th Cir.1960)).

              B. The Tribes are a required party.5

           Although Fed. R. Civ. P. 19(a)(1) is drafted in the disjunctive (that is, a person need only

satisfy one of its three criteria to qualify as a required party), the Tribes meet each of the three

distinct requirements set forth in Fed. R. Civ. P. 19(a)(1)(A)–(B).




5 Sections III.B.(i)-(iii) parallel Sections III.C.(i)-(iii) in the Tribes’ currently filed Motion to
Intervene.
Klamath Tribes’ Motion to Dismiss                   7
        Case 1:19-cv-00451-CL          Document 29-1        Filed 08/16/19      Page 9 of 20




                    i. The Tribes claim interests in the action.

       To establish that it is a required party under Rule 19(a)(1)(B), the Tribes must first

“claim[] an interest relating to the subject matter of the action[.]” Rule 19(a)(1)(B). An “interest

relating to the subject matter of action” means an interest that is “legally protected.” Cachil Dehe

Band of Wintun Indians of the Colusa Indian Cmty. v. California, 547 F.3d 962, 970 (9th Cir.

2008). While there are “few categorical rules” governing how to answer the “practical… and fact

specific” question of what constitutes an interest protected by Rule 19, Dine Citizens Against

Ruining Our Env't v. Bureau of Indian Affairs, No. 17-17320, 2019 WL 3404210, at *5 (9th Cir.

July 29, 2019) (internal quotations and citations omitted), the Ninth Circuit has “held that the

interest at stake need not be ‘property in the sense of the due process clause.’” Cachil, 547 F.3d

at 970 (quoting Am. Greyhound Racing v. Hull, 305 F.3d 1015, 1023 (9th Cir. 2002)), but it

“‘must be more than a financial stake, and more than speculation about a future event.’” Id. at

970 (quoting Makah Indian Tribe v. Verity, 910 F.2d 555, 558 (9th Cir. 1990)). At the very least,

a “right already granted” is legally protected by the rule. Dine Citizens, 2019 WL 3404210, at *5.

Too, a party need not conclusively prove that it has a Rule 19-protected interest. Rather, “it is the

party's claim of a protectible interest that makes its presence necessary.” Hull, 305 F.3d at 1024

(emphasis original).

       The Ninth Circuit has held that a tribe’s claimed treaty-based interest in fish is entitled to

protection under Rule 19. Washington v. Daley, 173 F.3d 1158, 1167 (9th Cir. 1999). Moreover,

the United States Court of Claims has held that the Klamath Tribes were a required party under

Rule 19 based on their interests in “fishing and water rights that derive from the [1864] Treaty.”

Klamath Tribe Claims Comm. v. United States, 97 Fed. Cl. 203, 212-213 (2011). Other courts

have recognized that a tribe’s interest in its reserved water rights is a legally-protected interest



Klamath Tribes’ Motion to Dismiss                  8
       Case 1:19-cv-00451-CL          Document 29-1         Filed 08/16/19      Page 10 of 20




under Rule 19. See Oklahoma v. Tyson Foods, Inc., 258 F.R.D. 472, 478 (N.D. Okla. 2009)

(holding the Cherokee Nation’s interest in its water rights warrants legal protection under Rule

19).

        The Tribes here claim interests in the fish and water of the Klamath Basin because of the

cultural, spiritual, historical, and economic significance of these species to the Tribes and their

members. The Tribes’ treaty protects these interests and the recent ACFFOD relates such

protection to other water users in the Klamath Basin. As the court recognized in Klamath Tribe

Claims Comm., these legally protected interests incontrovertibly warrant protection under Rule

19. 97 Fed. Cl. at 212-213.

                   ii. Resolving the action in the Tribes’ absence may as a practical matter
                       impair or impede the Tribes’ ability to protect their interests.

        A person that “claims an interest relating to the subject matter of the litigation” must be

joined if “it is so situated that disposing of the action in the person’s absence may . . . as a

practical matter impair or impede the person’s ability to protect the interest.” Rule 19(a)(1)(B)(i).

Disposing of this action in the Tribes’ absence may well impair or impede their ability to protect

their interests in fish and water in the Klamath Basin. As noted above, Plaintiff Water Users ask

for a declaration and permanent injunction that Reclamation “may not operate or direct Klamath

Project operations . . . for purposes other than irrigation, livestock, and domestic use,” or in any

other matter that “curtails the supply of state water rights.” Dkt. #19 at 32:5. Similarly, KID

alleges that “the Reclamation Act prohibits Reclamation from interfering with vested rights

established under state law,” Dkt. #4 at 15:49, and asks this court to enjoin Reclamation “from

using water stored in UKL reservoir for instream purposes during KID’s irrigation season.” Id.

18-19:68. Constraining Reclamation’s operation of the Project in the manner requested by




Klamath Tribes’ Motion to Dismiss                  9
       Case 1:19-cv-00451-CL          Document 29-1        Filed 08/16/19      Page 11 of 20




plaintiffs would directly impair the Tribes’ ability to protect their treaty-based fishing rights and

adjudicated water rights.

       The Tribes’ treaty-based rights include the right to a harvestable population of C’waam

and Koptu capable of providing the Tribes’ members with a “moderate living”. See Washington

v. Fishing Vessel Ass’n, 443 U.S. 658, 686 (1979). Given the perilously low abundance of and

risk of extinction faced by the C’waam and Koptu, see 2019 BiOp § 6.4, the Tribes’ ability to

protect their treaty-based fishing rights is inextricably bound up with the mandates of the ESA.

To be clear, the ESA itself does not secure the Tribes sufficient fish to fully exercise their treaty-

based rights. But the protections afforded the C’waam and Koptu under the ESA by virtue of

their listed status, such as a prohibition on unpermitted take, see 16 U.S.C. § 1538(a)(1)(B), and

on actions that jeopardize the continued existence of the species, see 50 C.F.R. §402.02, are

necessary, albeit insufficient, predicates to the Tribes’ ability to exercise their treaty-based, and

culturally vital, fishing rights. The Tribes federal reserved water rights are similarly intertwined

with the relief sought by plaintiffs because the water rights’ primary purpose is to support the

resources (including but not limited to the C’waam and Koptu) to which the Tribes have treaty-

based rights to hunt, fish, gather and trap. ACFFOD 04945. The relief plaintiffs seek would

effectively constrain Reclamation’s ability to comply with both the ESA’s mandates and its

independent trust obligation to protect the Tribes’ treaty-based rights and specially privilege the

provision of irrigation water to plaintiffs. This would directly, practically, and inevitably impede

the Tribes’ ability to protect its interests. This is a paradigmatic example of required party status

under Rule 19(a)(1)(B)(i).

                  iii. The United States does not adequately represent the Tribes’ interest.




Klamath Tribes’ Motion to Dismiss                 10
       Case 1:19-cv-00451-CL           Document 29-1         Filed 08/16/19      Page 12 of 20




        In assessing whether disposition of an action may impair or impede a person’s ability to

protect its interest, the Ninth Circuit asks whether the present parties adequately represent the

person’s interest. See Alto v. Black, 738 F.3d 1111, 1126–29 (citing Washington, 173 F.3d at

1167); Salt River Project Agr. Imp. & Power Dist. v. Lee, 672 F.3d 1176, 1180; White v. Univ. of

Cal., 765 F.3d 1010, 1027.

        Courts make this determination by applying three factors:

        (1) Whether the interests of a present party to the suit are such that it will
        undoubtedly make all of the absent party's arguments;
        (2) Whether a present party is capable of and willing to make such arguments; and
        (3) Whether the absent party would offer any necessary element to the
        proceedings that the present parties would neglect.

Alto, 738 F.3d at 1127–28 (citing Shermoen v. United States, 982 F.2d 1312, 1318 (9th Cir.

1992)). Categorically, however, the United States may not adequately represent an Indian tribe

when there is “a conflict between the United States and the tribe.” Verity, 910 F.2d at 558.

        The adequate representation question under Rule 19 parallels Fed.R.Civ.P. 24(a)’s test

for whether a person qualifies for intervention of right. Shermoen, 982 F.2d at 1318. “The

requirement of [Rule 24(a)] is satisfied if the applicant shows that representation of his interest

‘may be’ inadequate; and the burden of making that showing [of inadequate representation]

should be treated as minimal.” Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538, n.

10 (1972).

        Reclamation has a duty to protect the Tribes’ fishing and water rights as the trustee of

those resources. See Klamath Water Users Protective Ass'n v. Patterson, 204 F.3d 1206, 1214

(9th Cir. 1999), opinion amended on denial of reh'g, 203 F.3d 1175 (9th Cir. 2000) (“the United

States, as a trustee for the Tribes, has a responsibility to protect their rights and resources. . . .

Because Reclamation maintains control of the [Link River] Dam, it has a responsibility to divert



Klamath Tribes’ Motion to Dismiss                  11
         Case 1:19-cv-00451-CL        Document 29-1       Filed 08/16/19      Page 13 of 20




the water and resources needed to fulfill the Tribes' rights, rights that take precedence over any

alleged rights of the Irrigators”). Nevertheless, a conflict exists between the Tribes and

Reclamation that makes Reclamation’s representation of the Tribes’ interests in this case

inadequate. Plaintiffs allege that Reclamation has overarching contractual obligations to deliver

water to plaintiffs, which, if true, would directly conflict with Reclamation’s obligations to

protect the Tribes’ treaty-based rights. See Dkt. #19 at 22:70. Although the contractual

obligations are legally subordinate to the agency’s trust obligations, in reality (and as evidenced

by Reclamation’s past practice and the endangered status of the C’waam and Koptu), the

contractual obligations create a significant risk that Reclamation’s representation of the Tribes’

interests will be materially limited—not least if Reclamation is persuaded by plaintiffs’ claim

that interference with their contracts triggers a compensation requirement under the Fifth

Amendment (or if, during the pendency of this litigation, the Federal Circuit reverses the lower

court’s ruling in Baley v. United States, 134 Fed. Cl. 619 (2017) to find Fifth Amendment or

other liability for a prior Reclamation shut-off of Project water deliveries to protect the Tribes’

rights).6

         History suggests that conflict persists between the Tribes and Reclamation with respect to

the degree to which Reclamation is willing to protect the Tribes’ interests in the C’waam and

Koptu. In Klamath Tribes v. Reclamation, for example, the Tribes brought suit against

Reclamation for what the Tribes saw as Reclamation’s flawed implementation of the Joint

Biological Opinion on the Effects of the Proposed Klamath Project Operations from May 31,

2013, through March 31, 2023, on Five Federally Listed Threatened and Endangered Species,

which consistently favored the interests of the Klamath Project and its irrigators over the needs



6   The appellate court heard oral argument in Baley on July 8, 2019.
Klamath Tribes’ Motion to Dismiss                12
       Case 1:19-cv-00451-CL          Document 29-1        Filed 08/16/19      Page 14 of 20




of the C’waam and Koptu, and thus the Tribes’. 2018 WL 3570865. The Tribes have also

expressed their dissatisfaction with Reclamation’s new Project operation plan that was the

subject of the 2019 BiOp. The Tribes have also expressed their dissatisfaction with

Reclamation’s new Project operation plan that was the subject of the 2019 BiOp in its comments

on the plan to Reclamation. Although Reclamation is being sued by irrigator interests in this

case, it is reasonable to expect that conflict between Reclamation and the Tribes could continue

or arise anew in the course of this litigation as Reclamation seeks to avoid liability to plaintiffs.

See White, 765 F.3d. at 1027 (“[A]t present [the parties’] interest are aligned. There is some

reason to believe that they will not necessarily remain aligned.”); Pacific Northwest Generating

Coop v. Brown, 822 F. Supp. 1479, 1511 (D. Or. 1993) (“[P]arties that are in agreement now

may be in bitter disagreement within a very short time frame [citing to history of litigation in

which tribes and U.S. were on adverse sides of issue]”).

       This actual or potential conflict of interest between Reclamation and the Tribes, standing

alone, disqualifies Reclamation as an adequate representative of the Tribes’ interest. Even in the

absence of this conflict, however, the divergence in each party’s interests in this action further

illustrates the inadequacy of Reclamation as a representative of the Tribes. Under plaintiffs’

points of view, Reclamation shares no interest with the Tribes. Plaintiffs claim that Reclamation

has no authority to operate the Klamath Project for the benefit of in-stream water uses or rights

not recognized by state law. If that is true, or if Reclamation is willing to compromise on these

positions to resolve this case, Reclamation cannot represent the Tribes’ interest in protecting

their water and other rights protected by federal law.

       Even to the extent that the parties recognize Reclamation’s trust obligation to protect the

Tribes’ water and fishing rights, Reclamation’s interest in this case is still not aligned with the



Klamath Tribes’ Motion to Dismiss                 13
       Case 1:19-cv-00451-CL          Document 29-1        Filed 08/16/19      Page 15 of 20




Tribes’. In Dine Citizens, the Ninth Circuit recently held that federal agencies did not adequately

represent an entity of the Navajo Nation (“NTEC”) for purposes of Rule 19 in a challenge under

the ESA and the National Environmental Policy Act due to a divergence in interests. 2019 WL

3404210 at *2. There, plaintiffs alleged ESA and National Environmental Policy Act violations

stemming from federal agencies’ authorization of the continued operation of a mine owned by

NTEC. Id. NTEC, as a required party that had not waived its sovereign immunity, intervened to

seek dismissal under Fed. R. Civ. P. 12(b)(7). The Court held that the federal agencies did not

adequately represent NTEC because their respective interests in the subject matter differed “in a

meaningful sense.” Id. at *8. The Court recognized that the federal agencies’ “overriding

interest” in the action is in “complying with environmental laws,” while NTEC’s interest is in the

continued operation of the mine that it owns. Id. Importantly, the Court did not formulaically rely

on the federal agencies’ role as trustee to the Navajo Nation to pretend that the federal agencies

adequately represented NTEC’s or the Navajo Nation’s interest in the continued operation of the

mine when clear legal and economic conflicts of interest existed.

       A similar calculus applies here. Reclamation’s interest in this case differs “in a

meaningful sense” from the Tribes’. Reclamation’s overriding interest is defending its

compliance with statutory requirements and the constitutionality of its actions. The Tribes’

interests, on the other hand, are to protect their treaty-based rights to fish and water, and the

long-term survival of the C’waam and Koptu. The fact that Reclamation has a trust obligation to

protect the Tribes’ resources does not create an equivalence in interest between Reclamation and

the Tribes here, just as it did not for the United States and the tribal entity in Dine Citizens.

       Reclamation’s interest in defending its authority under the ESA is also distinct from the

Tribes’ interest in the same. To be sure, a rebuttable presumption of adequate representation



Klamath Tribes’ Motion to Dismiss                 14
       Case 1:19-cv-00451-CL          Document 29-1      Filed 08/16/19     Page 16 of 20




arises where an existing party and the applicant for intervention “share the same ultimate

objective,” Citizens for Balanced Use v. Montana Wilderness Ass'n, 647 F.3d 893, 898 (9th Cir.

2011), or where “the government is acting on behalf of a constituency that it represents.” Arakaki

v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003) as amended (May 13, 2003). The Ninth Circuit

has held, however, that the presumption of adequacy may be overcome where the intervenors

have “more narrow, parochial interests” than the existing party, or where “the applicant asserts a

personal interest that does not belong to the general public.” Forest Conservation Council v. U.S.

Forest Service, 66 F.3d 1489, 1499 (9th Cir. 1995) (internal citations and quotations omitted),

abrogated on other grounds by Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir.

2011). While Reclamation certainly has an interest in—and indeed a statutory duty to ensure—its

compliance with the ESA, the Tribes have a “personal interest that does not belong to the general

public”: C’waam and Koptu play a central role in the Tribes’ cultural and spiritual practices, are

its most historically important food-fish, Gentry Decl. ¶ 4, and are “revered by the Klamath

Tribes for their cultural, spiritual, and economic significance.” Klamath Tribes v. United States

Bureau of Reclamation, 2018 WL 3570865, at *1. These interests are inherent in the rights

reserved by the Tribes in its 1864 treaty with the United States, thus decidedly making them

interests that do not belong to the general public.

       Finally, looking to the first factor set forth by the court in Shermoen, Reclamation will

not “undoubtedly make all of the [Tribes’] arguments.” 982 F.2d at 1318. In particular,

Reclamation is unlikely to make all of the arguments the Tribes might in response to KID’s

alternate request for relief that Reclamation purchase or condemn the water it uses that would

otherwise go to KID. Dkt. # 24 at 20:71. The Tribes’ interests in the C’waam and Koptu, and its

treaty-based rights, could potentially be better protected if Reclamation simply condemned junior



Klamath Tribes’ Motion to Dismiss                15
       Case 1:19-cv-00451-CL          Document 29-1       Filed 08/16/19     Page 17 of 20




water rights, such as plaintiffs’ (whether for ESA reasons or otherwise). The arguments the

Tribes might make on that front (were the Tribes participating in this litigation on the merits),

would very likely not be arguments that Reclamation would be willing to make given the

financial liability to the United States. Reclamation therefore cannot adequately represent the

Tribes’ interests.

                     iv. Resolving the action in the Tribes’ absence may leave Reclamation
                         subject to inconsistent obligations because of the Tribes’ Interest.

        The Tribes incorporate section III.B.3. of Hoopa Valley Tribe’s Mot. To Dismiss, Dkt.

#21-1 at 28-29. Where the Hoopa Valley Tribe has federal reserved water and fishing rights, the

Tribes likewise have rights protected by treaty, including treaty-based right to fish and to federal

reserved water rights that have been adjudicated in the ACFFOD.

            B. Joinder is not feasible.

        “Federally recognized Indian tribes enjoy sovereign immunity from suit, and may not be

sued absent an express and unequivocal waiver of immunity by the tribe or abrogation of tribal

immunity by Congress.” Dawavendewa v. Salt River Project Agr. Imp. & Power Dist., 276 F.3d

1150, 1159 (9th Cir. 2002) (citations omitted). The Tribes have not waived, and do not now

waive, their sovereign immunity and Congress has not abrogated it. Therefore, joinder is not

possible, let alone feasible.

            C. The action cannot proceed in equity and good conscience among the existing
               parties.

        The Tribes incorporate section III.C. of the Hoopa Valley Tribe’s Mot. To Dismiss, Dkt.

#21-1 at 29-34. The Tribes add two points. First, unlike the Hoopa Valley Tribe, which will be

prejudiced if the plaintiffs are afforded their requested relief because Reclamation would be

prevented from releasing water downstream, the Tribes would be prejudiced because, in a similar



Klamath Tribes’ Motion to Dismiss                16
       Case 1:19-cv-00451-CL          Document 29-1        Filed 08/16/19      Page 18 of 20




circumstance, Reclamation would be prevented from retaining water in UKL for non-irrigation

purposes, in derogation of its obligations under the ESA and its trust responsibility to the Tribes.

Second, KID’s request for a delayed injunction does not shape relief to avoid prejudice. KID

asks this court not to enforce an injunction until April 1, 2020 to allow Reclamation time to

acquire water rights under state law necessary to support endangered species. See Dkt. # 4

at19:1-7. However, this litigation may well not resolve until either shortly before or even after

that date, allowing Reclamation little to no time to make accommodations to protect endangered

species such as the C’waam and Koptu. Additionally, there is no guarantee that Reclamation

would or even could acquire water rights under state law with both a quantity and a priority date

sufficient to protect the Tribes’ water and fishing rights while satisfying plaintiffs if they secure

the relief requested in this litigation. Ultimately, plaintiffs, Reclamation, and the Tribes are all

competing over a limited resource. Plaintiffs’ claims in this case and the vindication of the

Tribes’ interests may be mutually exclusive. This action therefore cannot proceed without the

Tribes, who cannot be joined to it. It must be dismissed with prejudice.

           D. The Public Rights Exception Does Not Apply.

       The Ninth Circuit recognizes a public rights exception to dismissals based on Rule 19(b).

See Verity, 910 F.2d at 559 n.6. To qualify for the public rights exception, “the litigation must

transcend the private interests of the litigants and seek to vindicate a public right.” Hull, 305 F.3d

at 1026 (internal quotations omitted). “Almost any litigation, however, can be characterized as an

attempt to make one party or another act in accordance with the law.” Id. Accordingly, the Ninth

Circuit refused to apply the public rights exception in derogation of tribal sovereign immunity

where plaintiffs’ interest in an action was “in freeing themselves from the competition of Indian

gaming, not in establishing for all the principle of separation of powers.” Id. Similarly, in Kescoli



Klamath Tribes’ Motion to Dismiss                 17
       Case 1:19-cv-00451-CL          Document 29-1        Filed 08/16/19      Page 19 of 20




v. Babbitt, the Court rejected plaintiff’s argument that it was vindicating a public interest by

enforcing the Surface Mining Control and Reclamation Act, because plaintiff’s claim was “a

private one focused on the merits of her dispute rather than on vindicating a larger public

interest.” 101 F.3d 1304, 1311 (9th Cir. 1996). The Ninth Circuit recently reframed the public

rights analysis as “whether the litigation threatens to destroy an absent party’s legal

entitlements.” Dine Citizens at 32, 2019 WL 3404210 at *13 (emphasis original).

         As in Hull and Kescoli, plaintiffs here are concerned with vindicating their own rights—

not those of the public. Plaintiffs seek relief from Reclamation’s alleged interference with their

access to water under state law-based water rights and contracts with Reclamation, not

enforcement of the Reclamation Act and ESA for the benefit of the greater public. See Dkt. #4 at

1:1 (“Plaintiff [KID], on behalf of itself and its landowners, brings this action for declaratory and

injunctive relief to protect their private property rights.”); Dkt. #19 at 4-7 (describing the

representative scope of each party to the complaint). Moreover, as in Dine Citizens, this litigation

threatens to destroy the Tribes’ entitlement to water for their own use and the protection of

C'waam and Koptu under their treaty. Because this case is “a private one focused on the merits

of [the] dispute rather than on vindicating a larger public interest” and the litigation threatens to

destroy or severely compromise the Tribes’ pre-existing legal rights and entitlements, the public

rights exception does not apply.

   IV.      CONCLUSION

         For the foregoing reasons, the Tribes are a required party. The Tribes’ sovereign

immunity makes joinder infeasible, however, and the case cannot proceed without the Tribes in

equity and good conscience. The court should grant the Tribes’ motion to dismiss and dismiss

the action with prejudice.



Klamath Tribes’ Motion to Dismiss                 18
      Case 1:19-cv-00451-CL         Document 29-1   Filed 08/16/19   Page 20 of 20




Dated: August 16, 2019.

                                                       s/ Jay D. Weiner
                                                       Jay D. Weiner, #182247




Klamath Tribes’ Motion to Dismiss           19
